Case 3:19-cv-00054-NKM-JCH Document 197 Filed 09/21/21 Page 1 of 3 Pageid#: 1840




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     Charlottesville Division

  Kieran Ravi Bhattacharya,                      )
         Plaintiff,                              )       Civil Action No. 3:19cv00054
                                                 )
  v.                                             )       ORDER
                                                 )
  James B. Murray, et al.,                       )       By:    Joel C. Hoppe
        Defendants.                              )              United States Magistrate Judge


          This matter is before the Court on motions to quash or modify non-party subpoenas duces

  tecum that Defendants served on Region Ten Community Services Board, ECF No. 158-1;

  Metropolitan Psychiatric Services (“MPS”), ECF No. 159-1; and the University of Alabama,

  ECF No. 161-1. See Region Ten Cmty. Servs. Bd.’s Mot. to Quash Subpoena, ECF No. 158;

  Pl.’s Mot. to Quash MPS Subpoena, ECF No. 159; Pl.’s Mot. & Am. Mot. to Quash Univ. of

  Ala. Subpoena, ECF Nos. 160, 161. On September 1, 2021, the Court held a hearing at which

  counsel for the parties appeared by telephone. ECF No. 181. For the reasons stated on the record,

  it is hereby ordered that:

       1. Non-party Region Ten’s motion to quash the subpoena duces tecum served on its

          custodian of records is DENIED. ECF No. 158. The subpoena seeks Plaintiff’s medical

          records and other documents that are relevant to the claims and defenses in this case, Fed.

          R. Civ. P. 26(b)(1), and Region Ten may disclose any otherwise “protected matter”

          consistent with federal and state law, Fed. R. Civ. P. 45(d)(3)(A)(iii). Particularly

          sensitive materials shall be subject to the Stipulated Protective Order entered in this case.

          ECF No. 150.

       2. Plaintiff’s motion to quash or modify Defendants’ subpoena duces tecum served on non-

          party MPS is DENIED. ECF No. 159. The subpoena seeks Plaintiff’s medical records

                                                     1
Case 3:19-cv-00054-NKM-JCH Document 197 Filed 09/21/21 Page 2 of 3 Pageid#: 1841




        and other documents that are relevant to the claims and defenses in this case, Fed. R. Civ.

        P. 26(b)(1), and MPS may disclose any otherwise “protected matter” consistent with

        federal and state law, Fed. R. Civ. P. 45(d)(3)(A)(iii). Particularly sensitive materials

        shall be subject to the Stipulated Protective Order.

     3. Plaintiff’s first motion to quash or modify Defendants’ subpoena duces tecum served on

        counsel for the University of Alabama, ECF No. 160, which was filed in error, is

        terminated as moot. Plaintiff’s amended motion is GRANTED in part. ECF No. 161. The

        subpoena, ECF No. 161-1, is MODIFIED as follows:

            a. Paragraph (1) is STRICKEN as irrelevant. Fed. R. Civ. P. 26(b)(1). The

               University of Alabama shall not produce Plaintiff’s undergraduate academic file,

               or documents related to his “application for admission, financial aid requests,

               major declaration, faculty advisor assignment, commencement and graduation

               materials, [or] transcripts.”

            b. Paragraph (2)(a), which seeks documents relating to Plaintiff’s undergraduate

               student activities and club or organization memberships, is STRICKEN as

               irrelevant. Id. Paragraph (2)(b) seeks nonprivileged materials that are relevant and

               proportionate to the needs of the case. Id. Accordingly, the University of Alabama

               shall produce all documents related to any “student disciplinary, judiciary, or

               honor violation, or other misconduct made by or against” Plaintiff while he was

               an undergraduate student.

            c. Paragraph (3) is STRICKEN as irrelevant. Id. The University of Alabama shall

               not produce documents relating to Plaintiff’s “attendance, conduct, and

               performance in all classes in which he was enrolled as a student” at the



                                                  2
Case 3:19-cv-00054-NKM-JCH Document 197 Filed 09/21/21 Page 3 of 3 Pageid#: 1842




              University. The University of Alabama may produce information concerning the

              dates of Plaintiff’s enrollment, as well as the documented reasons for any gaps in

              dates of enrollment.

           d. The University of Alabama shall comply with Paragraph (4) as written. Id.

              Particularly sensitive materials may be designated as “confidential” or “highly

              confidential” in accordance with the Stipulated Protective Order, ECF No. 150.

           e. The University of Alabama (or other related custodian) shall comply with

              Paragraph (5) and Paragraph (6) as written. Fed. R. Civ. 26(b)(1), 45(d)(3)(A)(iii).

              Particularly sensitive materials shall be subject to the Stipulated Protective Order.

        It is so ORDERED.

                                                    ENTERED: September 21, 2021



                                                    Joel C. Hoppe
                                                    United States Magistrate Judge




                                                3
